El Juez Asociado Señor Wole
emitió la opinión del tribunal.
En el presente recurso los señalamientos primero, tercero y cuarto quedan resueltos por nuestra opinión en el caso núm. 6742, ante página 888. En lo que respecta al segundo seña-lamiento de error relativo a habérsele expuesto por segunda vez, de los autos nada se desprende que demuestre que esa alegación fuera suscitada en este caso específico de delito menos grave. En otras palabras, aun suponiendo que a este respecto existiera algo en los autos del caso núm. 6742, nada bay sobre el particular en los del presente caso.

Debe confirmarse la sentencia apelada.

El Juez Asociado Señor Córdova Dávila no intervino.